Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 07/30/2022.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant's arguments filed 07/30/2022 have been fully considered but they are not persuasive.
Applicant argues that 112(b) rejection is erroneous due to claimed “extracted features” appearing on line 4. 
Examiner respectfully submits that the 112 (b) rejection is not erroneous. Claim 1 includes the limitation “extracted features” as argued. It further is referenced as “the extracted features” in the newly amended limitation. However, claim 1 is ambiguous as to whether “the features” are in reference to “the extracted features”. If the two are the same limitation, claims should use consistent language to refer to the same limitation. If Applicant’s intent for the definition of “the features” to be synonymous with “the extracted features” same language should be used. Furthermore, if “the features” is not exactly the same in scope as “the extracted features” then “features” should not be designated with the preposition “the”. Therefore, the 112 rejection below is maintained.
Applicant argues that the newly added claim limitation is not taught.
Examiner respectfully submits that the combined teachings of the cited references at least suggests the argued limitation.
The argued limitation reads, in part, “analyzing a subset of data representing [the extracted features to determine event data by executing an instruction to implement one or more natural language processors to determine the event data by processing the subset of data representing the extracted features:” This limitation is clearly illustrated by Fedor. Fedor teaches subset of data as message stream over a period of time (Fedor [0032: “For example, the messaging system 100 may receive the detected trending entities 132b from a first time period (e.g., a given time interval) and perform the similarity-based clustering operations on the trending entities 132b from the first time period to detect one or more cluster groups 144.”]). This message stream is analyzed to detect an event (Fedor [0044: “The messaging platform 104 includes an event detector 120 configured to receive a message stream 108 and detect one or more events 112 based on the messages in the message stream 108.”]). Therefore, the substance of the limitation is taught by the cited references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses “the features” without antecedent basis. All the independent claims include this ambiguity and all are similarly rejected. All dependent claims are similarly rejected based on the dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 20210157858; “Stevens” hereinafter), further in view of Fedoryszak et al. (US 20200250249; “Fedor” hereinafter), and further in view of Rogynskyy et al. (US 20190362317; “Rogynskyy” hereinafter).
As per claim 1, Stevens discloses A method comprising: receiving different data streams via a message throughput data pipe, the different data streams being associated with multiple data sources each associated with a processor and memory, the data including at least a portion of executable instructions (Stevens [0108: “aps 108 reduce system complexity and resource utilization by allowing a stream to be partitioned into multiple branches, which can be processed in parallel.”]); 
extracting features from one or portions of data or the executable instructions to form extracted features (Stevens [0105: “As an example, to extract information corresponding to happy customers of a particular brand, a mission definition will include a concatenation of a generic “Happy Customers” model with a model for the particular brand.”]); 
analyzing a subset of data representing [the extracted features to determine event data by executing an instruction to implement one or more natural language processors to determine the event data by processing the subset of data representing the extracted features] (Stevens [0111: “When a classification model 202 receives a post, the system (e.g., the processors) executing the mission definition determine whether the post meets predefined criteria with respect to the classification model 202 so as to be “accepted” by the classification model 202.”]); 
generating data representing an event based on the subset of data representing the features;  identifying data representing a subset of the multiple data sources associated with the event (Stevens [0110: “For example, classification model 202-1 indicates whether a respective post represents an “irate” person; classification model 202-2 indicates whether a respective post pertains to a particular brand name (e.g., Chevrolet, Pepsi); classification model 202-3 senses whether the post represents a frustrated person; classification model 202-4 indicates whether a post pertains to a particular competitor's name (e.g., if brand name classification model 202-2 corresponds to “Chevrolet,” competitor name classification model 202-4 may correspond to “Ford”); and classification model 202-5 indicates whether a respective post represents a happy person.”]; [Also see 0115]); 
calculating compatibility of a subset of integration data with the subset of the multiple data sources (Stevens [0307-0311: Calculating cluster analysis using weightings.]; [0123: “A respective correlated snippet is passed to the Bouncer 536 in which the correlated snippet is compared to one or more high specificity data stream filters (e.g., executable mission definitions), each defined by a set of models, each model including one or more filters.”]; [See also 0944-0945]); 
and transmitting the subset of integration data to integrate with at least one of the subset of the multiple data sources (Stevens [0656: “The DFS correlates (AD06-420) the second post with attributes of the source stored in the source profile to produce a correlated second post, including the one or more attributes determined from the first post.”]).
Even though Stevens teaches detecting and analyzing certain events, it does not explicitly teach, however, Ye in an analogous art teaches:
the extracted features to determine event data by executing an instruction to implement [one or more natural language processors] to determine the event data by processing the subset of data representing the extracted features (Fedor [0044: “In some examples, the event 112 represents a real-world event that is discussed on the messaging platform 104. In some examples, the event detector 120 executes a similarity-based temporal event detection algorithm (e.g., see Algorithm 1 provided below) to detect a particular event 112 as a cluster chain 114 of linked cluster groups 144 over time.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extraction of features and analyze an event of Fedor into the feature extraction and analysis module of Stevens to produce an expected result of extracting multiple features and analyzing it for events. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an efficient method of determining topic data using events from large amounts of streaming data so as to accurately receive updated information (Fedor [0002]).
 Stevens in view of Fedor do not explicitly teach, howver, Rogynskyy in an analogous art teaches:
one or more natural language processors (Rogynskyy [0254]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the natural language processor of Rogynskyy into the extraction of features and analyze an event of Fedor to produce an expected result of using natural language processor to process data. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a dedicated processor for processing natural language to decrease non-dedicated processor traffic and to increase efficiency in processing natural language data.

As per claim 2, rejection for claim 1 is incorporated and further Stevens discloses The method of claim 1 further comprising: initiating extraction of the features from data files at the multiple data sources (Stevens [0287: “FIG. 23 is a flow chart illustrating a method 2300 for optimizing real-time, parallel execution of models for extracting high-value information from data streams, in accordance with some implementations.”]). 

As per claim 3, rejection for claim 1 is incorporated and further Stevens discloses The method of claim 1 further comprising: batching electronic messages including subsets of the extracted features to form batched electronic messages (Stevens [0619: “The process de-queues a batch of packets and requests, from the author-attribute database AD06-102, information about the batch of authors.”]; [1051: Batching] ); and executing instructions to implement one or more natural language processors to determine the event data (Stevens [0284: “In some implementations, the classification models include a plurality of natural language filters. In some implementations, the natural language filters are specified lexically using regular expressions.”]).

As per claim 4, rejection for claim 3 is incorporated and further Stevens discloses The method of claim 3 wherein the electronic messages are implemented in accordance with a publisher-subscriber messaging service (Stevens [0606: Publishers]). 

As per claim 5, rejection for claim 3 is incorporated and further Stevens discloses The method of claim 3 wherein executing the instructions to implement the one or more natural language processors comprises: filtering text terms; applying a machine learning algorithm to generate vectors for the text terms (Stevens [0636: “The residual is then used to store the author ID to a vector of author IDs (unique to each thread) at the position corresponding to the residual value.”]); and calculating data representing degrees of similarity among the vectors to identify the event data (Stevens [0941: “Classification is an instance of supervised learning, i.e., learning where a training set of correctly identified observations is available. Some of the common supervised classification techniques include Decision Tree, Support Vector Machine (SVM), Linear Discriminants, K-Nearest Neighbors, and Neural Networks. K-means is one of the most popular clustering method for large datasets.”]).

As per claim 6, rejection for claim 1 is incorporated and further Stevens discloses The method of claim 1 further comprising: receiving supplemental data as event indicators into a diffusivity index controller; and classifying the event data based on the supplemental data to characterize a rate of diffusivity among the different data streams (Stevens [0873: “For example, the computer system calculates a first time derivative and a second time derivative of the first time-series to identify the rate of volume changes (e.g., using the analysis module 538-b).”]; [0475: “Concurrently, NICE values (hence the associated priority and CPU clock ticks) may be adjusted for data classifiers AD02_134 as the incoming data rate fluctuates in order to create a well-balanced system.]). 

As per claim 7, rejection for claim 6 is incorporated and further Stevens discloses The method of claim 6 wherein the supplemental data includes metadata in different data formats, each data format being associated with each of the subset of the multiple data sources (Stevens [0605: “The author annotation system AD06-100 continuously gathers information about authors from the text of the published content (e.g., posts and TWEETS) and, when available, from metadata available from the publishing source (e.g., the social media platform).”]).

As per claim 8, rejection for claim 6 is incorporated and further Stevens discloses The method of claim 6 wherein the supplemental data includes one or more of time range-related data, location-related data, and quantity-related data associated with detection of the event data in one or more of the subset of the multiple data sources (Stevens [0629: “In some embodiments, the same compression technique is applied to store author locations, where each zip code associated with the author corresponds to an index in the global bitvector of all US zip codes.”]).

As per claim 9, rejection for claim 1 is incorporated and further Stevens discloses The method of claim 1 where calculating compatibility of the subset of integration data with the subset of the multiple data sources further comprising: classifying the subset of the multiple data sources to identify one or more states defining attributes of compatibility (Stevens [0110: “Each classification model 202 includes one or more filters that, together, embody a concept.”]); and selecting automatically by the processor the integration data based on the attributes of compatibility (Stevens [0111: “n some implementations, when the post is accepted, the post is tagged (e.g., in a corresponding data structure) with an identifier of the classification model 202. In some implementations, when the post is not accepted (e.g., is rejected) by classification model 202, the system forgoes tagging the post with the identifier. In some implementations, when the post is not accepted, the system removes the post from the mission definition 200 (e.g., the post no longer progresses through the filter graph).”]; [0400: “FIGS. 32A-32B are block diagrams of the computer system 520 shown in FIGS. 25A to 25C, for automatically classifying and storing data streams, and assigning versions to data streams, in accordance with some implementations.”]). 

As per claim 10, rejection for claim 9 is incorporated and further Stevens discloses The method of claim 9 further comprising: integrating the integration data into data files at the subset of the multiple data sources (Stevens [0242: “FIGS. 32A-32B are block diagrams of the computer system 520 shown in FIGS. 25A to 25C, for automatically classifying and storing data streams, and assigning versions to data streams, in accordance with some implementations.”]). 

Claims 11-20 are the system claims corresponding to method claims 1-10, respectively.  Stevens discloses a System (¶ [0696]) for executing the method of claims 1-10.  Thus, claims 11-20 are rejected under the same rationale set forth in connection the rejections of claims 1-10, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greborio et al. (US 20200302919) – Discloses using natural language to determine meaning of extracted features of data streams. It also teaches grouping data portions for categorization. 
Ye et al. (US 20220138489) – Discloses using natural language processing to extract and determine event data.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/03/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156